Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 8/5/2021 could either not be found or was not suggested in the prior art of record. With respect to claim 1, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of a first electrode in electrical contact with the reservoir and a second electrode configured to electrically contact a tissue positioned against the bottom surface of the planar substrate, wherein the solid body portion of each of the plurality of microstructures is formed from silicon using photolithography and etching, wherein the first delivery channel or slit and second delivery channel or slit have an inner diameter of 1 to 999 nm, wherein the first channel opening or slit of each of the plurality of microstructures is positioned within a first plane parallel to the planar substrate, wherein the second channel opening or slit of each of the plurality of microstructures is positioned within a second plane parallel to the planar substrate, and wherein the first plane is distally spaced apart from the second plane, wherein the first plane is distally spaced apart from the second plane by a distance of from 20% to 60% of the height from the bottom surface of the planar substrate, and -3-wherein the first channel opening or slit of the plurality of microstructures is positioned at the distal tip of each of the plurality of microstructures, as recited in claim 1, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No. 2007/0275521 to Fu et al., which discloses a microstructure array (paragraphs 9 and 37) comprising: a planar substrate (see Fig. 8D) having a top surface (top surface is the surface to which substrate 20 is attached, substrate 20 is removed once the microneedle is manufactured; paragraph 34; see Fig. 8D, and the Examiner notes that the designations “top” and “bottom” are arbitrary) and a bottom surface (bottom surface is the surface with microneedle formed thereon); and a plurality of microstructures projecting from the bottom surface of the planar substrate (the microstructures of Fu et al. form an array, paragraphs 9 and 37), each of the plurality of microstructures comprising: a solid body portion (formed by first exposed portion 52) tapering (microneedle structure of Fu et al. has an inclined sidewall 72) from a base to a distal tip positioned at a height from the bottom surface of the planar substrate, thereby defining a microstructure surface (see Fig. 8D); a first delivery channel (through hole 74) extending from the top surface of the planar substrate to a first channel opening (opening of through hole 74 at the distal tip of the microneedle structure; see Fig. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER R STILES/Primary Examiner, Art Unit 3783